Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-14 are allowed in view of amendment 03/11/2021 and approved TD on 03/12/2021.
Terminal Disclaimer
	TD over US Patent No 9,617,632 and 10,246,766 filed on 03/11/2021 is approved on 03/12/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art Is Aoki (JP200503S278A) and Somers (US 20090178733).
Aoki teaches a process for surface hardening a stainless steel (Abstract) (i.e. iron based alloy) by gas carburization in which a carburizing gas (paragraph [0045]) is contacted with the steel inside a muffle furnace 1 (i.e, carburization reactor) at an elevated carburization temperature of 180-800 C. (paragraph [0043]) As Aoki discloses a cured layer is formed by diffusing penetrating carbons in the surface layer portion (paragraph [0010]), claim requirement To cause carbon to diffuse into the workpiece surfaces thereby forming a hardened primary surface layer” is met as a result of gas carburization for surface hardening. The fact Aoki teaches chromium carbides particles are substantially absent (paragraph[0014j) supports claim requirement "essentially free of carbide precipitates”.

Aoki differs from instant claim 1 such that it does not expressly teaches (1) the carburizing gas is an unsaturated hydrocarbon; (2) a pressure of about 3.5 to 100 torr; (3) the concentration of the unsaturated hydrocarbon inside the carburization reactor is about 8 to 35 vol. %, the concentration of the carbon-free, halogen-containing activating compound inside the carburization reactor is about 0.5 vol % to 3 voL%.
Regarding (1) and (2), Somers teaches carburizing can takes place in sub-atmospheric pressure (paragraph [0039] and Claim 13) and using unsaturated hydrocarbon as carburizing gas such as acetylene is advantageous since it does not cause a detrimental effect on the surface finish of stainless steel and acetylene is a cheap gas showing excellent result (paragraphs [0019][0025]>.
However, neither Aoki nor Somers teaches or suggests presently claimed concentrations of carbon-free halogen-containing activating compound and unsaturated hydrocarbon as required by instant claim 1.
No prior art can be found to disclose presently claimed surface hardening process by feeding a carbon-free halogen-containing activating compound to an simultaneously with feeding the unsaturated hydrocarbon, wherein the concentration of the unsaturated hydrocarbon inside the carburization reactor is about 8 to 35 vol, %, the concentration of the carbon-free, halogen-containing activating compound inside the carburization reactor is 0.5-3 vol.%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JENNY R WU/Primary Examiner, Art Unit 1733